DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, filed on 26 July 2022 is/are acknowledged and entered.
By this Amendment, the Applicant amended claim 1, and added claims 15-16 . Claims 1-8, 10-13, and 15-16 remain pending in the application. 

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 26 July 2022, with respect to the previous rejection(s) of claim(s) 1-8 and 10-13,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  
	Applicant argues that the cited art fails to disclose or suggest all of the features of claim 1, specifically: 
-      there is no disclosure in Hashimoto that the buffer tank 211c is configured to temporarily store hydrogen during a compression phase of compressor 22.
-      Hashimoto discloses a screw compressor, and is there is therefore no reason to combine Adler with Hashimoto to teach the claimed invention.
-     “the systems of Adler and Hashimoto are sufficiently distinct from one another that an ordinary artisan would not simply pluck a buffer tank 211c from the Hashimoto system and install the same into the Adler system, particularly without the hindsight gleaned from the Applicant's own disclosure.”
	
	Examiner respectfully disagrees, noting:
-      Hashimoto teaches buffer tank 211c receiving hydrogen gas from supply valve 212 prior to the starting of compressor 22 (para 23).  Hashimoto further teaches compressor 22 continuing to discharge (e.g., continuing to compress) hydrogen gas after supply valve 212 is closed (para 48).  One of ordinary skill in the art would recognized that this teaching means compressor 22 is continuing to draw upon a supply of hydrogen gas stored in buffer tank 212 during the compression phase, and therefore “buffer tank 211c is configured to temporarily store hydrogen during a compression phase of compressor 22.”

-       In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, both Adler and Hashimoto teach the use of compressors to act upon the flow of hydrogen.  Examiner contends that this is sufficient motivation to combine (add) the buffer tank of Hashimoto (taught as being upstream of the compressor as previously cited) with the compressors of Adler.

-    In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	Applicant’s arguments are therefore unpersuasive, and the rejections stand.  However, in the interests of compact prosecution, Examiner applies additional prior art (WO2011152366A1) to Applicant’s (amended) claimed limitation/concept of a hydrogen buffer tank arranged upstream of the at least one of the two or more hydrogen storage tanks, configured to temporarily store hydrogen only during a compression phase of the at least one of two or more hydrogen storage tanks and supplying hydrogen stored therein to the at least one or more hydrogen storage tanks only once the compression phase is finished.

	Applicant further argues (pg 10, regarding new Claim 16 and Examiner’s previous rejection of Claim 6), that there is no teaching, suggestion, or motivation to combine Adler and Takeuchi to read upon the claimed limitation of a system comprising “a condenser…arranged upstream of the at least one or more hydrogen storage tanks arranged to act as a compressor”.
	Applicant specifically argues against Examiner’s contention “that the storage tank 26 of Takeuchi can be considered as a compressor”.  Applicant further argues “Takeuchi does not disclose a condenser upstream of a storage configured to act as a compressor”, and “An ordinary artisan would not modify the Adler system to include a condenser upstream of the storage tank A.”
	Examiner respectfully disagrees, and recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	In this case, Adler teaches “one or more hydrogen storage tanks  (A, B, C, D) arranged to act as a compressor (11a, 11b, 11c, 11d and para 25)”.  Takeuchi teaches “a condenser(18 and 20 and para 35)…arranged upstream of the at least one or more hydrogen storage tanks (26)”.  Examiner contends that the proposed combination is Adler modified by Takeuchi, wherein the condenser of Takeuchi is added upstream to the “hydrogen storage tanks arranged to act as a compressor” of Adler, the nature of the hydrogen storage tank of Takeuchi is irrelevant.  The rejection of Claim 6 therefore stands, and the same rationale is applied against new Claim 16, as detailed below in the section titled “Claims Rejections, USC 103”.

	Regarding the present application, identified prior art, MPEP guidance, and joint inventorship: the following MPEP excerpts are applicable to the present application.
2153.01(a)    Grace Period Inventor Disclosure Exception [R-10.2019]
AIA  35 U.S.C. 102(b)(1)(A)  first provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1)  may be excepted as prior art if the disclosure is made: (1) one year or less before the effective filing date of the claimed invention; and (2) by the inventor or a joint inventor. Thus, a disclosure that would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1)  will not be treated as prior art by Office personnel if the disclosure is made one year or less before the effective filing date of the claimed invention, and the evidence shows that the disclosure is by the inventor or a joint inventor. What evidence is necessary to show that the disclosure is by the inventor or a joint inventor requires case-by-case treatment, depending upon whether it is apparent from the disclosure itself or the patent application specification that the disclosure is by the inventor or a joint inventor.
Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if it is apparent from the disclosure itself that it is by the inventor or a joint inventor.  Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: 
(1) was made one year or less before the effective filing date of the claimed invention; 
(2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent.
2154.01(c)  Requirement Of "Names Another Inventor" [R-11.2013]
To qualify as prior art under AIA  35 U.S.C. 102(a)(2), the prior art U.S. patent, U.S. patent application publication, or WIPO published application ("U.S. patent document") must "name another inventor." This means that if there is any difference in inventive entity between the prior art U.S. patent document and the application under examination or patent under reexamination, the U.S. patent document satisfies the "names another inventor" requirement of AIA  35 U.S.C. 102(a)(2). Thus, in the case of joint inventors, only one joint inventor needs to be different for the inventive entities to be different.
The present application lists joint inventors Adler, Best, Gruber, Jehle, Lobentanzer, Nagl, Raatschen, and Stephan.  Examiner identified prior art (US 2020/0263832, please see “Claim Rejections” below) lists joint inventors Adler, Domer, Rasch, Stefan.
Examiner further notes that the Application Data Sheets for both the present application and prior art US 2020/0263832 were reviewed during the preparation of this Office Action, and confirms the present application names “Markus Stephan” as a joint inventor, while prior art US 2020/0263832 names “Michael Stefan” as a joint inventor. 
 Therefore, since the application names “another inventor” other than the prior art, and names additional persons as authors on a printed publication or joint inventors on a patent, US 2020/0263832 is treated as prior art under AIA  35 U.S.C. 102(a)(1) and (a)(2), and by extension, 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adler (US 2020/0263832) in view of Herold '855 (US 2016/0083855) and in further view of Hashimoto (US 2019/0041003), and alternatively, in further view of Ishikawa (WO 2011152366A1).
Regarding Claim 1, Adler discloses a system for producing and dispensing pressurized hydrogen comprising:  a hydraulic drive (9 and paras 24-25), two or more hydrogen storage tanks; (A, B, C, and D), wherein each of the two or more hydrogen storage tanks (A, B, C, D) is configured for discharging hydrogen at a constant pressure by movement of an internal piston (11a, 11b, 11c, 11d, and para 28), wherein at least one of the two or more hydrogen storage tanks (A, B, C, D) is arranged to act as compressor by actuation of the internal piston (11a, 11b, 11c, 11d and para 25) by the hydraulic drive (9, and para 25), wherein at least one of the two or more hydrogen storage tanks (A, B, C, D) is arranged to act as a constant pressure tank for storing and discharging hydrogen at a constant pressure (Claim 1), 
and wherein the at least one of the two or more hydrogen storage tanks  (A, B, C, D) arranged to act as a compressor (11a, 11b, 11c, 11d and para 25) is configured to deliver compressed hydrogen to the other of the two or more hydrogen storage tanks (13, 13A, 13B, 13C, 13D, and 14, and para 26, whererin transport line 13 is configured to deliver compressed hydrogen to any of hydrogen storage tanks A, B, C, and D from any other tank, as would be known to one of ordinary skill in the art).  
	

    PNG
    media_image1.png
    458
    624
    media_image1.png
    Greyscale

Further regarding Claim 1, Adler is silent on a system for producing and dispensing pressurized hydrogen comprising:  a hydrogen generator (and) a hydrogen dispensing unit.
	Herold '855, however, teaches a system for producing and dispensing pressurized hydrogen comprising:  a hydrogen generator (4, in particular an electrolyser, as taught in paras 11 and 32), (and) a hydrogen dispensing unit (26 and 32, and para 35).

    PNG
    media_image2.png
    457
    630
    media_image2.png
    Greyscale
 The advantages of Herold '855's teachings include improving the energy efficiency of a high-pressure electrolysis system for producing hydrogen for a hydrogen filling station.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Herold '855’s teachings to Adler’s disclosures by adding a hydrogen generator and dispensing unit in order complete the system with what is needed to fill the tank and then also to use the fuel from the tank and to gain the advantages of improving the energy efficiency of a high-pressure electrolysis system for producing hydrogen for a hydrogen filling station.
Further regarding Claim 1,  Adler as modified by above is silent on a system further comprising:  a hydrogen buffer tank,  wherein the hydrogen buffer tank is arranged upstream of the at least one of the two or more hydrogen storage tanks and is configured to temporarily store hydrogen during a compression phase of the at least one of two or more hydrogen storage tanks and to supply hydrogen stored therein to the at least one or more hydrogen storage tanks once the compression phase is finished. 
Further regarding Claim 1,  Applicant’s Specification discloses hydrogen storage tanks 10a, 10b, and 10c, wherein one of the hydrogen storage tanks acts as a compressor (pg 8, lines 14-26).  Applicant further equates the compressor and storage tanks throughout the disclosure, to include the statement “the compressor and the constant pressure tanks are designed as hydrogen storage tanks with an internal piston” at pg 5, lines 15-20.   Examiner therefore applies Broadest Reasonable Interpretation of the limitation, and concludes that a teaching of a hydrogen buffer tank arranged upstream of a compressor would also read on a hydrogen buffer tank arranged upstream of a hydrogen storage tank as claimed by Applicant.
 Hashimoto teaches a system further comprising:  a hydrogen buffer tank (211c) arranged upstream of the compressor (22 and paras 23).  Using the rationale above, the combination of Hashimoto and Adler also teaches a hydrogen buffer tank (Hashimoto, 211c),  wherein the hydrogen buffer tank is arranged upstream of the at least one of the two or more hydrogen storage tanks (Adler, 10A- 10C, wherein the compressor of Hashimoto is equated to the compressor/storage tanks of Adler as explained above) and is configured to temporarily store hydrogen during a compression phase of the at least one of two or more hydrogen storage tanks and to supply hydrogen stored therein to the at least one or more hydrogen storage tanks once the compression phase is finished. 

    PNG
    media_image3.png
    591
    619
    media_image3.png
    Greyscale

The advantages of Hashimoto's teachings include the ability to set a buffer tank to a volume such that the hydrogen gas in the compressor can be stored when the compressor is stopped and the pressure on the suction side of the compressor can be maintained at or below the predetermined pressure.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Hashimoto’s teachings to Adler’s modified disclosures by adding a buffer tank in order to gain the advantages of hydrogen storage during compressor stoppage and maintaining compressor pressure at or below a predetermined pressure.
Further regarding Claim 1,  alternatively, Ishikawa teaches a system further comprising:  a hydrogen buffer tank (see English translation, pg 3, 5th paragraph) ,  wherein the hydrogen buffer tank is arranged upstream of the at least one of the two or more hydrogen storage tanks (compressor 14, and Examiner’s broadest reasonable interpretation as explained above concerning equating compressors to hydrogen storage tanks) and is configured to temporarily store hydrogen during a compression phase of the at least one of two or more hydrogen storage tanks (“hydrogen compressed by one compressor 14 is further compressed by another compressor 14” and to supply hydrogen stored therein to the at least one or more hydrogen storage tanks once the compression phase is finished (“Providing the buffer tank in this way makes it possible to supply hydrogen to the other compressor 14 at a stable speed”). 
The advantages of Ishikawa’s teachings include the ability to produce a large amount of hydrogen from a small-scale system. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ishikawa’s teachings to Adler’s modified disclosures by adding a buffer tank as taught by Ishikawa in between the compressor/storage tanks of Adler (or upstream of all of the compressor storage tanks, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70) in order to gain the advantages of producing a large amount of hydrogen from a small-scale system.
Regarding Claim 15, the limitations of Claim 15 are identical to Claim 1, with the exception of the hydrogen buffer tank “is configured to temporarily store hydrogen only during a compression phase”, and supplies hydrogen to “the at least one or more hydrogen storage tanks only once the compression phase is finished.”
The structure of Adler as modified by above (see the rejection of Claim 1, specifically Ishikawa, pg 3, 5th paragraph) is capable storing and supplying hydrogen at all times, and is therefore capable of storing hydrogen only during a compression phase, and is additionally capable of supplying hydrogen to one or more hydrogen storage tanks only once the compression phase is finished.  Therefore, the structure of Adler as modified by above is deemed as reading upon Claim 15.
	Regarding Claim 2, Adler as modified above teaches a system for producing and dispensing pressurized hydrogen, wherein the hydrogen generator (Herold ‘855, item 4) produces hydrogen at a pressure between 1 and 45 bar (para 2 and 14, wherein pressures of 30-100 bar are taught). 
	Regarding Claim 3, Adler as modified above teaches a system for producing and dispensing pressurized hydrogen, wherein the two or more hydrogen storage tanks (Adler, items A, B, C, D) are configured for pressures up to 900 bar (para 11, wherein 900 bar is a preferable hydrogen storage pressure, and claim 13).  
	Regarding Claim 8, Adler as modified above teaches a system for producing and dispensing pressurized hydrogen, wherein the two or more hydrogen storage tanks (Adler, A, B, C, D) are identical (paras 25, 44, and claims 6-13, wherein one storage tank is claimed, but a plurality of storage tanks are disclosed in the specification).  
	Regarding Claim 10, Adler as modified above teaches a system for producing and dispensing pressurized hydrogen, at least one or more hydrogen storage tanks (A, B, C, D) arranged to act as a compressor (11a, 11b, 11c, 11d and para 25) is a one-stage compressor (Adler, A, B, C, D, and 11A-D, and paras 3, 5, 24-28, and 40, wherein one-stage compression is taught).
	Further regarding Claim 10,  Adler discloses "constant pressure stores A-D", each comprising "a cylinder that is divided into two regions by a movable separating piston (para 5), designed to "eliminate the need for compressors between the constant-pressure store and the consumer (para 3)".  Adler additionally discloses each "constant pressure store" as further comprising a piston 11A-D (Fig 1 and para 40).  Adler further describes the operation of the invention: "The liquid 1 is conveyed into the constant-pressure stores A to D by means of the liquid pump 9 and the liquid line 10 (or 10A, 10B, 10C, 10D) in order to move the separating piston 11 (A to D) therein and to thereby keep the pressure of the gas, in this example hydrogen 12 (12A and 12C), constant (para 25).  In this case, the separating pistons 11A, 11B, 11C and/or 11D are displaced in such a way such that the region for the liquid 1 is maximal and the region for the hydrogen 12 is minimal (para 28)."
Adler's disclosures describe an apparatus identical to Applicant's claimed "Hydrogen storage tanks 10a, 10b, and 10c...each provided with an internal piston 11a, 11b, 11c (Specification, pg 8, lines 8-9).  The operation of Adler's invention is also identical to the operation of Applicant's claimed invention as described in Specification, pg 3, lines 10-17, wherein Applicant additionally states that " At least one of the hydrogen storage tanks is used as the compressor (lines 11-12), and defines the claimed hydrogen storage tank/compressor as "a one-stage compressor which is capable to compress hydrogen from the output pressure of the hydrogen generator to the desired end pressure (Specification pg 3, line 19-21).
Since Adler's disclosed apparatus and operative steps are identical to that claimed by Applicant, one of ordinary skill in the art would recognize Adler's disclosure of "constant pressure stores A-D" as also describing a "one-stage compressor".  Therefore, Adler's disclosure reads upon the claimed limitation.
	Regarding Claim 13,  Adler as modified above teaches a system for producing and dispensing pressurized hydrogen, wherein the at least one or more hydrogen storage tanks  (A, B, C, D) arranged to act as a compressor (11a, 11b, 11c, 11d and para 25) is configured to compress hydrogen stored therein from a first pressure to a second pressure higher than the first pressure (paras 3 and 5, wherein Adler discloses "constant pressure stores A-D", each comprising "a cylinder that is divided into two regions by a movable separating piston (para 5), designed to "eliminate the need for compressors between the constant-pressure store and the consumer (para 3)".  One of ordinary skill in the art would recognize this teaching as a compressor "configured to compress hydrogen stored therein from a first pressure to a second pressure higher than the first pressure.").
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Herold '855, Hashimoto, Ishikawa, and in further view of Jehle (US 2014/0242479).
	Regarding Claim 4, Adler as modified above is silent on a system for producing and dispensing pressurized hydrogen, further comprising: a catalyst for removing oxygen residues from the hydrogen. 
Jehle, however, teaches a system for producing and dispensing pressurized hydrogen, further comprising: a catalyst (Fig 4, 22d) for removing oxygen residues from the hydrogen (para 33 and Claims 1, 4, 5).
The advantages of Jehle's teachings include achieving a high degree of safety in respect of hazards due to hydrogen/oxygen gas mixtures, with the hydrogen/oxygen gas mixture hazards occurring as a result of contamination of the oxygen gas by hydrogen gas or contamination of the hydrogen gas by oxygen gas. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Jehle’s teachings to Adler’s modified disclosures by adding a catalyst in order to gain the advantages of a high degree of safety in respect of hazards due to hydrogen/oxygen gas mixtures.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Herold '855, Hashimoto, Ishikawa, and in further view of Herold '570 (US 2017/0145570) and US Department of Energy “An Introduction to SAE Hydrogen Fueling Standardization”.
	Regarding Claim 5, Adler as modified above teaches a system for producing and dispensing pressurized hydrogen, wherein the hydrogen generator (Herold ‘855, item 4) is configured to produce hydrogen and oxygen (paras 11 and 32), an oxygen expander (20) for reducing the pressure of the produced oxygen and thereby cooling of the produced oxygen (paras 9, 11, and 34), and at least one or more hydrogen storage tanks  (A, B, C, D) arranged to act as a compressor (11a, 11b, 11c, 11d and para 25).
Further regarding Claim 5, Adler as modified by Herold is silent on a system for producing and dispensing pressurized hydrogen, wherein the system further comprises: a heat exchanger for transferring heat between the cooled oxygen and the hydrogen downstream of the electrolyser and upstream of the compressor.    
Herold '570, however, teaches a system for producing and dispensing pressurized hydrogen, wherein the system further comprises: and a heat exchanger (18) for transferring heat between the cooled oxygen and the hydrogen downstream of the hydrogen generator (4, wherein an electrolyser is a hydrogen generator per Applicant’s admission in Specification, pg 2, line 10) and upstream of the compressor (22 and para 35).  

    PNG
    media_image4.png
    458
    650
    media_image4.png
    Greyscale
 	The advantages of Herold '570's teachings include ensuring hydrogen temperatures remain consistent with standards established in SAE J2601 (as explained in “An Introduction to SAE Hydrogen Fueling Standardization” slides 22 and 24) by adding cooling equipment disposed on the oxygen line.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Herold '570’s teachings to Adler’s modified disclosures by adding cooling equipment on the oxygen line in the form of an oxygen expander in order to gain the advantages of adherence to SAE J2601 with respect to hydrogen temperatures.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Herold '855, Hashimoto, Ishikawa, and in further view of Takeuchi (US 2010/0219066).
	Regarding Claim 6, Adler as modified above teaches a system for producing and dispensing pressurized hydrogen, wherein at least one or more hydrogen storage tanks  (A, B, C, D) arranged to act as a compressor (11a, 11b, 11c, 11d and para 25).
	Adler as modified by above is silent on a system wherein a condenser for separating water from the compressed hydrogen is arranged upstream of the compressor .  
	Takeuchi, however, teaches a system wherein a condenser (18 and 20 and para 35) for separating water from the compressed hydrogen is arranged upstream of the compressor (26, and Examiner’s rationale presented above in the section titled “Response to Arguments”, wherein the "H2 tank" taught by Takeuchi is replaced with the "constant pressure store A" taught by Adler; therefore the condenser as taught by Takeuchi is arranged upstream of the compressor).  

    PNG
    media_image5.png
    442
    650
    media_image5.png
    Greyscale

The advantages of Takeuchi's teachings include providing a water electrolysis system of simple structure which is capable of reliably preventing water contained in hydrogen from passing through a water adsorption apparatus, and hence efficiently supplying desired dry hydrogen.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Takeuchi’s teachings to Adler’s modified disclosures by adding the condenser to remove water of Takeuchi upstream to the “hydrogen storage tanks arranged to act as a compressor” of Adler in order to gain the advantages of dry hydrogen.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adler, Herold '855, Hashimoto, Ishikawa, Takeuchi, and in further view of Olsommer (US 2013/0302706).
	Regarding Claim 7, Adler as modified by above is silent on a system for producing and dispensing pressurized hydrogen, further comprising:  a water reservoir connected to the hydrogen generator and a return pipeline connecting the condenser with the water reservoir.  
Olsommer, however, teaches a system for producing and dispensing pressurized hydrogen, further comprising:  a water reservoir (12) connected to the hydrogen generator (1) and a return pipeline (Examiner's Annotations) connecting the condenser (2) with the water reservoir (12).  

    PNG
    media_image6.png
    621
    565
    media_image6.png
    Greyscale
	
The advantages of Olsommer's teachings include the ability to generate hydrogen through the electrolysis of recycled water.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Olsommer’s teachings to Adler’s modified disclosures by adding a return pipeline to the water reservoir in order to gain the advantages of using recycled water.
	Regarding Claim 12, Adler as modified by Herold ‘855 and Takeuchi teaches a system for producing and dispensing pressurized hydrogen, wherein the system is configured as a mobile unit (Adler, paras 1-2)
Further regarding Claim 12, Adler discloses "a constant-pressure storage unit" that "generally comprises one or more constant-pressure stores, a liquid supply, i.e. at least one liquid pump, as well as at least one reservoir for the liquid and, if applicable, a gas-conditioning unit for adapting the gas to the requirements of the consumer (para 2)".  Adler further discloses that the "constant-pressure storage unit itself may be realized...in a mobile fashion as part of a tanker truck. (para 2)".  Therefore the modified teachings of Adler describe "a system for producing and dispensing pressurized hydrogen, wherein the system is configured as a mobile unit".
Further regarding Claim 12,  Adler as modified by Herold teaches the claimed invention wherein the system is configured as a mobile unit, but does not explicitly mention a hydrogen generator being "mobile".  However, mobile hydrogen generation (through electrolysis) is well known in the art, was commercially available prior to the effective filing date of the claimed invention, and exemplified by Olsommer (para 4-5, wherein Olsommer provides an example of Hydrogen generation onboard a vehicle).
The advantages of Olsommer's teachings include the ability to generate hydrogen in a mobile unit through the electrolysis of recycled water.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Olsommer’s teachings to Adler’s modified disclosures as shown in the rejection of Claim 7 above in order to gain the advantages of hydrogen generation in a mobile unit.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adler, Herold '855, Hashimoto, Ishikawa, and in further view of Santos (US 2015/0211684).
	Regarding Claim 11, Adler as modified by above is silent on a system for producing and dispensing pressurized hydrogen, wherein a wireless communication device, is connected to the system and configured to allow customers to check the current filling level of the hydrogen storage tanks and to book a time slot for refueling.  
Santos, however, teaches a system for producing and dispensing pressurized hydrogen, wherein a wireless communication device, is connected to the system and configured to allow customers to check the current filling level of the hydrogen storage tanks and to book a time slot for refueling (para 282).  	
The advantages of Santos's teachings include the ability to bridge gaps between gaseous fuel supply and users, particularly in mobile situations where gas service via pipeline is not available at all.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Santos’s teachings to Adler’s modified disclosures by adding wireless communication abilities in order to gain the advantages of bridge gaps between gaseous fuel supply and users in mobile situations.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adler in views of Herold '855, Hashimoto, Ishikawa, and Takeuchi.
	Regarding Claim 16,  Claim 16 is identical to Claim 1 (and therefore rejected under Adler et al as explained above for Claim 1), with the exception of the following additional limitation:
“a condenser for separating water from the compressed hydrogen arranged upstream of the at least one or more hydrogen storage tanks arranged to act as a compressor”.
	Adler et al as explained above in the rejection of Claim 1 is silent on the above limitation.  However, Takeuchi teaches a condenser (18 and 20 and para 35) for separating water from the compressed hydrogen arranged upstream of the compressor (26, and Examiner’s rationale presented above in the section titled “Response to Arguments”, wherein the "H2 tank" taught by Takeuchi is replaced with the "constant pressure store A" taught by Adler; therefore the condenser as taught by Takeuchi is arranged upstream of the compressor).  
The advantages of Takeuchi's teachings include providing a water electrolysis system of simple structure which is capable of reliably preventing water contained in hydrogen from passing through a water adsorption apparatus, and hence efficiently supplying desired dry hydrogen.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Takeuchi’s teachings to Adler’s modified disclosures by adding the condenser to remove water of Takeuchi upstream to the “hydrogen storage tanks arranged to act as a compressor” of Adler in order to gain the advantages of dry hydrogen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753